Citation Nr: 1101950	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected asthma and/or posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, M.T.




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied, in part, entitlement to service connection 
for tinnitus and sleep apnea.  The Veteran was afforded a Board 
hearing, held by the undersigned, in June 2010.  A copy of the 
hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran claims that he has tinnitus, due to 
exposure to acoustic trauma during his period of active duty, as 
well as sleep apnea which is either directly related to active 
service or secondary to his service-connected asthma or PTSD.  
Although the Board regrets any further delay in adjudicating the 
Veteran's claims, pursuant to the duty to assist, his claims for 
entitlement to service connection must be remanded for further 
development.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter case, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

Regarding the Veteran's sleep apnea claim, he was afforded a VA 
examination to assess the etiology of his currently-diagnosed 
disorder in November 2007.  Following a recitation of the 
Veteran's pertinent medical history, to include a diagnosis of 
sleep apnea around 1996-1997, the examiner opined that the 
Veteran's claimed disorder was less likely than not secondary to 
the Veteran's service-connected asthma or PTSD.  See VA 
examination report, November 2007.  However, the examiner did not 
opine as to whether, as the Veteran originally claimed in June 
2007, sleep apnea was directly related to his period of active 
service.  Instead, the examiner only addressed the theory of 
entitlement based on secondary service connection proximate 
causation.  Further, per the Veteran's testimony during his June 
2010 Board hearing, he had more than a 30-year history of snoring 
and breathing difficulty when sleeping, beginning in the early 
1970's.  See Transcript, p. 12.  This history, while important, 
was not revealed by the Veteran at that time and was therefore 
not taken into account by the VA examiner.  Finally, the examiner 
did not opine as to whether the Veteran's current diagnosis of 
sleep apnea was permanently aggravated beyond normal progression 
by PTSD or asthma.

As to the Veteran's claim for service connection for tinnitus, a 
November 2007 VA examination report noted that the Veteran spent 
12 years in the U.S. Air Force, and therefore exposure to 
acoustic trauma was conceded.  It was further noted that ear 
protection was provided "at times."  When asked of his medical 
history, the Veteran reported that his tinnitus had its onset in 
service, and that the disorder had increased in intensity.  
Ultimately, the examiner opined that the Veteran's hearing loss 
(claimed at the time on examination, but not on appeal at this 
time) and tinnitus were less likely than not the result of 
military noise exposure because the Veteran's hearing was normal 
during his period of active service.  See VA examination report, 
November 2007.  It appears, but is not entirely clear that the 
rationale for the negative opinion regarding tinnitus was that 
because the Veteran's hearing was normal in service, any claimed 
tinnitus is not related to that military service.  Further, 
during the Veteran's Board hearing, he testified that that his 
tinnitus symptoms were not present prior to service and that he 
had little post-service noise exposure.  See Transcript, pp. 2-3.  
Neither of these observations, although noted in the medical 
history portion of the examination, was discussed within the 
context of the VA examiner's negative opinion.

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as ringing of the ears in 
service, or sleep difficulty.  See Washington.  However, the 
Veteran has not been shown to be competent to establish an 
etiological nexus between any disorder and his period of active 
duty, to include etiological relationships to other service-
connected disorders. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Moreover, the Board has determined that the Veteran is competent 
to report the onset of his tinnitus.  The Veteran's reports may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Tinnitus is, by 
definition "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking. It is usually subjective in type."  See 
Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  
Because tinnitus is "subjective," its existence is generally 
determined by whether or not the Veteran claims to experience it.  
For VA purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Pursuant to the duty to assist, additional VA opinions must be 
obtained in order to determine whether the Veteran's current 
diagnoses of tinnitus and sleep apnea are related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  As this case presents certain medical questions which 
cannot be answered by the Board, additional VA opinions must be 
provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  

Finally, the Board notes that regulations enacted under the 
Veterans Claims Assistance Act of 2000 (VCAA) require VA to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  With 
respect to the Veteran's sleep apnea claim, the Veteran should be 
provided secondary service connection VCAA notice, as this has 
not been provided to date.  Because the July 2007 VCAA letter 
only addressed direct service connection, additional notice as to 
the criteria necessary to establish entitlement to service 
connection on a secondary basis should be sent to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA secondary 
service connection notice for his sleep apnea 
claim.

2.  The RO/AMC should obtain an additional VA 
audiological opinion with regard to the 
Veteran's claim for entitlement to service 
connection for tinnitus.  The examiner should 
note a review of the Veteran's claims file.  
Statements from the Veteran regarding 
in-service occurrence of tinnitus, the 
Veteran's conceded in-service noise 
exposure, the June 2010 Board hearing 
transcript, and the November 2007 VA 
examination report, should be discussed.  

The examiner should address the following:

Whether it is at least as likely as not 
that any current tinnitus is 
etiologically-related to the Veteran's 
period of active service.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If no opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why this is not possible.

3.  The RO/AMC should obtain an additional VA 
opinion with regard to the Veteran's claim 
for entitlement to service connection for 
sleep apnea.  The examiner should note a 
review of the Veteran's claims file.  
Statements from the Veteran regarding 
symptoms of snoring and breathing 
difficulty (during sleep) in the early 
1970's, the June 2010 Board hearing 
transcript, and the November 2007 VA 
examination report, should be discussed.  
The examiner should address the following:

a)	Whether it is at least as likely 
as not that the current diagnosis 
of sleep apnea had its onset 
during active service.  

b)	Whether it is at least as likely 
as not that sleep apnea is 
proximately due to a currently 
service-connected disability, to 
include PTSD and/or asthma.

c)	Whether it is at least as likely 
as not that sleep apnea is 
aggravated as a result of a 
currently service-connected 
disability, to include PTSD and/or 
asthma. 

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed.  The examiner 
should specifically note a review of all 
prior VA examinations.  A rationale for any 
opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

If no opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why this is not possible.

4.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If either benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


